ANTOON, Judge.
Roveri Dolfi files this appeal seeking relief from the final judgment of dissolution of marriage, claiming that the trial court abused its discretion in equitably distributing the assets which the parties acquired during the marriage, and in awarding Sandra Dolfi $100 per month permanent periodic alimony. Because the trial court failed to include findings of fact upon which it based the alimony award, and because the alimony award is inconsistent with the court’s finding that Roveri does not have the present ability to pay alimony, we reverse and remand in order for the trial court to reconsider the alimony award in light of section 61.08, Florida Statutes (1993). See Moreno v. Moreno, 606 So.2d 1280 (Fla. 5th DCA 1992). See also O’Neal v. O’Neal, 407 So.2d 1011 (Fla. 5th DCA 1981). In all other respects, the final judgment of dissolution of marriage is affirmed.
AFFIRMED; REVERSED; REMANDED.
DAUKSCH and HARRIS, JJ., concur.